Strout, J.
The general provision of law is that personal property shall be taxed “ to the owner, in the town where he is an inhabitant on the first day of each April.” To this general rule the statute makes certain exceptions, one of which is contained in R. S., c. 6, § 14, clause 1.
On the first day of -April, 1897, defendant corporation was an inhabitant of Portland, and owned, occupied and used a saw-mill in plaintiff town. It also owned a large quantity of logs, then on landings in Chain of Ponds, in Franklin County, which were destined for that mill, and were in fact sawed and manufactured there during the season of 1897, but did not arrive in plaintiff *337town till after June 1st of that year. Sales of the product of the mill were substantially all negotiated at Portland and shipped from the mill on orders from the home office, though small sales for local delivery were made at the mill. These logs were taxed by plaintiff in 1897, and this suit is to recover that tax.
Upon a state of facts substantially the same as here, it was held in Ellsworth v. Brown, 53 Maine, 519, under the statute then in force, which provided that “ all goods, wares and merchandise, all logs, timber, boards and other lumber, and all stock in trade, including stock employed in the business of any of the mechanic arts, in any town within the state other than where the owners reside, shall be taxed in such towns if the owners occupy any store, shop, mill or wharf therein, and shall not be taxable where the owners reside.” R. S., 1857, c. 6, § 11.
In construing that statute, the court in that case held that logs thus situated for manufacture in the mill, though not within the limits of the town, must be regarded as “employed in the business ” of the mill within the meaning and purpose of the statute, and subject to taxation in the town where the mill was, notwithstanding the language of the statute “all logs,” etc., “in any town,” etc. It was said in that case that “the localization of the business is intended to draw after it for the purpose of taxation the property used and employed in that business, in like manner as the residence of the owner draws after it other property not there situated, without regard to its particular situs on the first day of April. The occupation of the store, shop, mill or wharf on the first day of April, in the year for which the tax was assessed, is the essential thing.”
In 1883 the phraseology of the excepting clause was changed so as to read, “all personal property employed in trade, in the erection of buildings or vessels, or in the mechanic arts shall be taxed in the town where so employed on the first day of each April, provided that the owner, his servant, sub-contractor or agent, so employing it, occupies any store, shop, mill, wharf, landing-place or ship yard therein for the purpose of such employment.” In the revision of 1883, the same language is retained. By it this case is to be governed.
*338Section 10, of R. S. of 1857, provided for taxation of personal property to the owner on April 1st, except as provided in the following section. That section named the place where logs and certain other property, when employed in a business in a town other than that of the residence of the owner, should be taxed, but did not in terms supply the date at which the liability to taxation should attach. But, as under the general provision no personal property could be taxed anywhere, except it was owned on April 1st, it necessarily and logically followed as to the excepted property, that it must be employed in the business on that day. If subsequently acquired it could net be taxed at all for that year.
The decision therefore in Ellsworth v. Brown, supra, rested upon the fact found by the court that the logs were employed in the business of the mill, and necessarily that they were so employed on April 1st. The amendment of 1883 repeated in the excepting clause the provision of the enacting clause contained in both statutes, making the first day of April as the time when liability attached. But the logical and necessary implication as to time in ' the earlier statute, was quite as forceful and convincing as the express language of the later one.
It will be noticed that the qualifying words in the earlier statute “in any town,” are omitted in the amended act, and a substituted provision that “personal property employed in trade,” etc., “shall be taxed in the town where so employed on the first day of April” inserted. While there was admitted force in the argument that under the earlier statute its language required the logs to be within the town on April 1st, the amended act requires only that the property shall be employed in trade in the town on that day. The question then is, were these logs employed in trade in plaintiff town on the first day of April, irrespective of their actual situs on that day ? The business of the mill was the manufacture of lumber for sale. This falls within the legitimate definition of trade. Gower v. Jonesboro, 83 Maine, 145.
The logs were intended for manufacture in that mill, and were in fact manufactured there. They had been cut, hauled to the landing, and were in transit to the mill, and may therefore be fairly *339considered as employed in the trade or business of that mill on that day, within the meaning and purpose of the statute.
If the occupant of a store for sale of ordinary merchandise had bought goods for that store, which were in transit to it, it would hardly be questioned that such goods were employed in the trade and business of that store. So these logs procured for use and manufacture in that mill, and actually manufactured there, in due course of business the ensuing season, constituted the necessary material for the mill and its use, and were in fact part and parcel of its business on the first day of April.
The claim of the defendant derives less support from the present statute than from that in force when Ellsworth v. Brown was decided, and which was not sustained there.
Under the terms of the report there must be,

Judgment for plaintiff.